

84 HJ 105 IH: Redesignating the Robert E. Lee Memorial in Arlington National Cemetery as the “Arlington House”.
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 105IN THE HOUSE OF REPRESENTATIVESDecember 15, 2020Mr. Beyer (for himself, Ms. Wexton, Ms. Norton, and Mr. Connolly) submitted the following joint resolution; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONRedesignating the Robert E. Lee Memorial in Arlington National Cemetery as the Arlington House.That—(1)the house in Arlington National Cemetery dedicated as a memorial to Robert E. Lee pursuant to the joint resolution of June 29, 1955 (Public Law 84–107; 69 Stat. 190), shall after the date of the enactment of this joint resolution be redesignated and known as the Arlington House; and(2)any reference in any law, regulation, map, document, paper, or other record of the United States to the house referred to in paragraph (1) shall be considered to be a reference to the Arlington House.